  Case: 4:21-cv-00437-RLW Doc. #: 2 Filed: 04/15/21 Page: 1 of 3 PageID #: 184




                                UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION



 UNITED STATES OF AMERICA,                             Case No.: 4:21-cv-00437

                              Plaintiff,

                       v.

 ERIC ANTHONY NEPUTE,
 individually, and as
 Owner of Quickwork LLC; and

 QUICKWORK LLC,
 a limited liability company,
 also d/b/a WELLNESS WARRIOR,

                              Defendants.


          UNITED STATES’ MOTION FOR A PRELIMINARY INJUNCTION

       Comes now Plaintiff, the United States of America, and moves this Honorable Court for a

preliminary injunction to restrain Defendants Eric Anthony Nepute and Quickwork LLC from

violations of Sections 5 and 12 of the Federal Trade Commission Act, 15 U.S.C. §§ 45, 52, and

the COVID-19 Consumer Protection Act of the 2021 Consolidated Appropriations Act, Pub. L.

No. 116-260, Title XIV, § 1401(b)(1). In support of its motion, the United States submits a

memorandum of law in support, declarations from Roland Au (“Au Decl.”), Aine Farrell (“Farrell

Decl.”), Celia Garrett (“Garrett Decl.”), Bonnie McGregor (“McGregor Decl.”), and Dr. Richard

Bruce van Breemen (“Van Breemen Decl.”), along with accompanying exhibits and attachments,

and a proposed order granting the United States’ motion.

       WHEREFORE, for the reasons set forth in its memorandum of law, the United States

respectfully requests that the Court enter the accompanying proposed order.


                                                   1
  Case: 4:21-cv-00437-RLW Doc. #: 2 Filed: 04/15/21 Page: 2 of 3 PageID #: 185




Dated: April 15, 2021

                                      Respectfully submitted,



                                          FOR THE UNITED STATES OF
                                          AMERICA:

 SAYLER FLEMING                           BRIAN M. BOYNTON
 United States Attorney                   Acting Assistant Attorney General
 Eastern District of Missouri
                                          MICHAEL D. GRANSTON
 SUZANNE J. MOORE MO#45321                Deputy Assistant Attorney General
 Assistant United States Attorney
 Thomas F. Eagleton U.S. Courthouse       GUSTAV W. EYLER
 111 South Tenth Street, 20th Floor       Director
 St. Louis, MO 63102                      Consumer Protection Branch
 Tel: (314)539-2200
 Fax: (314)539-2196                       LISA K. HSIAO
 Email: suzanne.moore@usdoj.gov           Assistant Director
                                          Consumer Protection Branch

                                          _____/s/ Ben Cornfeld________________
                                          BEN CORNFELD 1048311(DC)
                                          BRANDON ROBERS 1112150055(MD)
                                          Trial Attorneys
                                          Consumer Protection Branch
                                          U.S. Department of Justice
                                          Civil Division
                                          450 5th Street, N.W.
                                          Washington, D.C. 20530
                                          Tel: 202-598-7276 (Cornfeld)
                                          Tel: 202-305-2023 (Robers)
                                          Fax: 202-514-8742
                                          Benjamin.A.Cornfeld2@usdoj.gov
                                          Brandon.Robers@usdoj.gov

                                          Of Counsel:
                                          KRISTIN M. WILLIAMS
                                          MARY L. JOHNSON
                                          BRADY C. WILLIAMS
                                          Attorneys
                                          Federal Trade Commission
                                          600 Pennsylvania Avenue, N.W.
                                          Mailstop CC-10528



                                            2
Case: 4:21-cv-00437-RLW Doc. #: 2 Filed: 04/15/21 Page: 3 of 3 PageID #: 186




                                      Washington, D.C. 20850
                                      Tel: 202-326-2619 (K. Williams)
                                      Tel: 202-326-3115 (Johnson)
                                      Tel: 202-326-3517 (B. Williams)
                                      Fax: 202-326-3259
                                      Kwilliams2@ftc.gov
                                      Mjohnson1@ftc.gov
                                      Bwilliams2@ftc.gov




                                        3
